Citation Nr: 0410767	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This case is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The VCAA became effective after the veteran applied for an 
increased rating for his service-connected PTSD.  The Secretary of 
Veterans Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,629 (2001); VAOPGCPREC 7-2003 
(November 19, 2003).  Initially, the veteran contested the initial 
evaluation of his PTSD via a timely notice of disagreement.  He 
did not, however, submit his substantive appeal within 60 days of 
the issuance of the statement of the case (SOC).  See 38 C.F.R. § 
20.302(b) (2003).  In the letter, the RO informed him the untimely 
substantive appeal would be viewed as an application for an 
increase, and that another VA examination was being arranged.  The 
letter did not inform the veteran of the evidence necessary to 
support an application for an increase or the other elements of 
notice required by the VCAA.  See 38 C.F.R. § 3.159(b)(1) (2003).

Regarding the issues of service connection for hearing loss and 
tinnitus, the veteran was afforded a VA audiology examination in 
June 1999.  The examiner noted that the claims folder was not 
available for review.  Following an "ear disease exam" also 
conducted in June 1999, the examiner concluded that the symptoms 
were not referable to any event in service.  No reasons or bases 
were stated for this opinion, and a review of the examination 
report reflects that no service history was obtained by the 
examiner.  

The June 2002 rating decision notes a number of factual 
inaccuracies by which the examining psychiatrist may have been 
influenced in making his diagnosis and assessment of the veteran's 
Global Assessment of Functioning (GAF).  However, the psychiatrist 
was not apprised of the noted inaccuracies and asked for an 
addendum as to what, if any, impact correct information would have 
had on the diagnosis and assessing the veteran's GAF.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran filed his claim for TDIU in January 2002.  The Board 
notes no evidence in the claim file that the RO provided him the 
requisite VCAA notice as concerns his claim for TDIU.  Further, 
the September 2001 psychiatric evaluation for his PTSD did not 
directly address this issue.

The veteran has submitted evidence to the Board which indicates he 
is in receipt of benefits administered by the Social Security 
Administration.  Those records must be obtained to determine if 
any are material to the veteran's claims pending before VA.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and obtain the names and 
addresses of all medical care providers, VA or non-VA, who treated 
the veteran for PTSD, since March 2003, including any VA 
psychiatric counseling and treatment records .  After the veteran 
has signed the appropriate releases, those records should be 
obtained and associated with the claims folder.  All attempts to 
procure records should be documented in the file.  If the RO 
cannot obtained records identified by the veteran, a written 
notation to that effect should be placed in the file.  The veteran 
and his representative are to be notified of unsuccessful efforts 
in this regard. 

3.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim.  If the RO cannot obtained these records, a 
written notation to that effect should be placed in the file.  The 
veteran and his representative are to be notified of unsuccessful 
efforts in this regard. 

4.  After the above development is complete, the RO should arrange 
for the veteran to have a VA psychiatric evaluation to determine 
the severity of the veteran's PTSD symptomatology.  All indicated 
tests and studies are to be performed.  Prior to the examination, 
the claims folder must be made available to the examiner for 
review of the case.  A notation to the effect that this record 
review took place should be included in the report of the 
examiner.  The psychiatrist is requested to evaluate and comment 
on the veteran's ability to maintain gainful employment and 
personal relationships.  A GAF score should be assigned and the 
score should be explained.  If it is significantly different than 
other scores on file, a full explanation of the reason therefore 
should be set forth.  The psychiatrist should also render an 
opinion as to which of the following paragraphs best describes the 
impairment caused by the PTSD:

a.  Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name; or,

b.  Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships; or, 

c.  Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

5.  The veteran is to be afforded a VA audiology examination for 
the purpose of determining the etiology of the claimed hearing 
loss.  All indicated tests and studies are to be performed.  Prior 
to the examination, the claims folder must be made available to 
the examiner for review of the case.  A notation to the effect 
that this record review took place should be included in the 
report of the examiner.  Following the examination, the physician 
is to render and opinion as to whether it is at least as likely as 
not that the claimed hearing loss is a result of military service.  
Adequate reasons and bases are to be provided for the opinion 
rendered.

6.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

7.  After the above is completed, the RO shall arrange for an 
appropriate medical examination(s) of the veteran to assess 
whether his service-connected disabilities render him 
unemployable.  All indicated tests and studies should be 
performed.  It should be determined whether all findings recorded 
are related to the service-connected pathology.  If symptoms of 
service-connected and non-service-connected pathology cannot be 
dissociated, that should be noted in the claims file.  The RO 
shall ask the examiner(s) to assess the appellant's ability to 
pursue substantially gainful employment in view of all service- 
connected pathology, without regard to age.  The RO shall ensure 
that the claim file is provided to the examiner(s) for use  in 
conducting the examination(s).  A notation to the effect that this 
record review took place should be included in the report of each 
examiner.  If the examiner(s) is unable to render an opinion, 
please state that fact for the record.

8.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the SOC in light of all the other 
evidence of record.  To the extent that any benefit sought on 
appeal remains denied, issue the veteran a supplemental SOC and, 
if all is in order, return the case to the Board for further 
appellate review.  The RO is advised that they are to make a 
determination based on the law and regulations in effect at the 
time of their decision, to include any further changes in the VCAA 
or other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


